Citation Nr: 0514943	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that granted service connection for PTSD and 
assigned a 30 percent evaluation for it, effective September 
2002.  The veteran disagreed with the assigned rating.  By 
rating action dated in October 2003, the RO increased the 
evaluation assigned to PTSD to 50 percent, effective 
September 2002.  The veteran continues to disagree with the 
assigned rating.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by depression, anxiety 
and reports of nightmares.  

2.  There is no clinical evidence of panic attacks, suicidal 
ideation, or thought disorder. 


CONCLUSION OF LAW

An initial evaluation in excess of 50 percent for PTSD is 
denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the claim for an 
increased rating for PTSD stems from a notice of disagreement 
with a rating decision that adjudicated entitlement to 
service connection for PTSD.  As VCAA notice had been 
provided as to the issue of service connection for PTSD, VA 
is not required to provide notice of the information and 
evidence necessary to substantiate the newly raised claim for 
an increased initial rating for it.  VAOPGCPREC 8-2003.

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA outpatient 
treatment records and the report of a VA examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

VA outpatient treatment records dated in 2002 have been 
associated with the claims folder.  The veteran was seen in 
the PTSD clinic in September 2002.  It was indicated that he 
had gone almost two years without treatment for PTSD.  He 
related that his symptoms had started to come back and that 
he was having trouble with his temper.  He complained of 
increased intrusive thoughts, poor memory, isolation, 
irritability, exaggerated startle and nightmares.  The 
veteran was seen the following month and reported that he was 
having a problem with his temper.  He stated that he angered 
easily.  He claimed that he isolated himself and that he 
could not relate with people.  He noted that anything 
triggered an outburst of anger and flare-up.  He maintained 
that his sleep was restless, and that he was easily 
irritable.  He asserted that his level of energy was high in 
the morning, but low in the mid-afternoon.  He denied 
suicidal ideation, but said he sometimes had suicidal 
thoughts.  There was no history of suicidal attempt.  He 
stated that he usually changed jobs because he became bored 
and needed to change.  On mental status evaluation, the 
veteran was alert with clear sensorium.  He was casually 
dressed and had adequate personal hygiene.  He was 
cooperative and his speech was clear, coherent, relevant and 
goal-directed.  There were no signs of psychosis and no 
visual or auditory hallucinations.  His mood was anxious and 
tense.  His affect was appropriate.  Cognitive functions were 
intact.  His past and recent memory were adequate.  Insight 
and judgment were fair.  The examiner noted that the veteran 
was found to be anxious with symptoms of PTSD and probably 
unspecified mood disorder.  The diagnoses were PTSD, and 
bipolar disorder, unspecified.  The Global Assessment of 
Functioning score was 50.  Medication was prescribed.

Later in October 2002, the veteran indicated that he never 
felt comfortable when away from his house.  When he was seen 
the next month, it was indicated that he felt a little bit 
less anxious and agitated since starting the medication.  An 
examination showed that the veteran was alert and calm, with 
clear sensorium.  He was well groomed.  His speech was clear, 
coherent, relevant and goal-directed.  There were no signs of 
psychosis or visual or auditory hallucinations.  He was not 
suicidal or homicidal.  His mood was tense and his affect 
restricted.  Cognitive functions were intact.  He was 
oriented to time, place and person.  Insight and judgment 
were fair.  The diagnoses were PTSD and bipolar disorder, 
unspecified.  The Global Assessment of Functioning score was 
50.  Later that month, the veteran reported that things were 
going better at work and that he felt a little bit calmer.  
He felt that the medication might be helping.  On 
examination, the veteran's mood was euthymic and his affect 
was broad range and reactive.  The assessment was that the 
veteran was very lonely and isolated, but that he did get 
some good interaction at work each day.  

A VA social work note discloses that the veteran was seen in 
January 2003.  He was pleasant, cooperative and responded 
readily to questions.  He appeared alert and was oriented to 
time, place and person.  His mood was quiet and soft spoken.  
His affect was neutral.  He denied current suicidal or 
homicidal ideation.  His thought processes appeared intact.  
He had no complaints of problems with memory.  Insight and 
judgment appeared good.  It was noted that he lived alone.  
He had been divorced twice and reported that he was unable to 
maintain any long-lasting relationships.  The veteran 
indicated that when he was not working, he remained in his 
home.  He denied participating in outside social activities.  
The examiner commented that the veteran had increasing 
intolerance for others and that this had resulted in being 
involved with a number of failed marriages and relationships, 
as well as a history of frequent job changes.  He further 
noted that the veteran remained mostly to himself, isolated 
and unable to establish lasting and meaningful social 
relationships.  

The veteran was afforded a VA psychiatric examination in 
February 2003.  It was noted that the claims folder was 
reviewed, as were the veteran's computerized medical records.  
The veteran related that he had fewer nightmares than when he 
first returned from Vietnam, but still had them several times 
per month.  He stated that they increased dramatically when 
he was overtired or stressed.  His avoidance symptoms 
included living by himself and basically avoiding people.  He 
also reported frequent triggered disturbing recollections of 
his combat and, at times, untriggered intrusive thoughts.  He 
stated that he had a strong startle response.  He actively 
avoided being around crowds, where he felt out of control.  
He was very distressed by current world events.  It was 
indicated that the veteran had quit one of his jobs, and was 
only working one job at that time.  The veteran claimed that 
his adjustment to this job was very marginal.  He was 
emotionally and physically drained after a day of work, and 
had little ability to relax at home.  He stated that he had 
no patience with co-workers.  He described a major blow up 
with his boss, and stated that he had yelled at his boss.  He 
asserted that he became explosive and verbally abusive.  

On examination, the veteran was in a moderately depressed 
mode, but he was cooperative and the examiner felt that a 
good rapport was established.  His appearance and hygiene 
were impeccable.  His speech was clear, coherent and goal-
directed.  There were no indications of thought disorder or 
perceptual anomalies.  His intellectual ability was above 
average, and he was fully oriented times three.  The veteran 
was able to interpret proverbs without difficulty.  His 
insight and judgment appeared to be fair.  He denied 
homicidal ideation or potential, but admitted that he had had 
thoughts of ways of killing himself for many years.  He 
denied any current suicidal ideation.  The diagnoses were 
PTSD, chronic, severe; bipolar disorder by history, with no 
current indications; and history of alcohol dependence, 
current sustained remission.  The Global Assessment of 
Functioning score was 45.  The examiner commented that the 
veteran appeared to have suffered from PTSD for many years 
and was currently showing an increase in symptoms.  He added 
that its impact on the veteran's social and occupational 
functioning was marked and that he needed to continue with 
PTSD psychotherapy and medication.  It was felt that his 
current employment was highly marginal and likely to 
terminate in the not too distant future.

Additional VA outpatient treatment records dated in 2003 have 
been associated with the claims folder.  The veteran reported 
in March 2003 that he was slightly upset over work, as he 
felt that he was not being listened to.  He felt fed up and 
could not wait until he quit.  He admitted to decreased 
interest, motivation and concentration.  He slept and ate OK.  
A mental status evaluation revealed that the veteran's 
appearance was neat and clean.  He was anxious and slightly 
withdrawn.  He was alert and oriented times three.  His mood 
was slightly depressed and his affect slightly constricted.  
His associations were tight and negative.  His speech was 
rational, coherent, productive and spontaneous.  He had no 
thought disorder or thought disturbance.  His insight and 
judgment were good.  Cognitive functions were intact.  The 
veteran denied suicidal or homicidal ideation, intention or 
plan.  The diagnoses were PTSD, bipolar disorder, 
nonspecified, and history of alcohol dependency, sustained 
remission.  The Global Assessment of Functioning score was 
50.  

The veteran reported in May 2003 that he felt better on the 
medications.  He indicated that he was getting along better 
at work, and keeping his cool a little better.  He felt less 
depressed overall.  He stated that he still had periods of 
decreased interest, decreased concentration and decreased 
motivation.  He slept and ate OK.  He reported that his mood 
swings were less volatile.  He experienced 
flashbacks/nightmares on occasion.  He claimed that in recent 
years he had been suffering mostly with depression.  A mental 
status evaluation disclosed that the veteran was slightly 
anxious and slightly withdrawn, but friendly and cooperative.  
His mood was slightly depressed and his affect slightly 
constricted.  His speech was rational, coherent, productive 
and spontaneous.  His associations were tight, but somewhat 
negativistic.  His thoughts were organized and goal-directed.  
His insight and judgment were good.  He was cognitively 
intact.   He denied suicidal or homicidal ideation, intention 
or plan.  The diagnoses were PTSD, bipolar disorder, 
unspecified and history of alcohol dependence, sustained 
remission.  The Global Assessment of Functioning score was 
50.  

In September 2003, the veteran reported feeling better at 
work, maintaining his equilibrium and not getting 
temperamental.  His moods were said to be less volatile.  He 
was not reporting manic episodes, except that he had 
experienced a few hypomanic episodes in the previous year.  
He seemed to be getting along better with his co-workers.  He 
still experienced depression, with decreased interest, 
concentration and motivation.  He was sleeping poorly and 
eating fine.  On mental status evaluation, the veteran's 
appearance was neat, clean and he had excellent hygiene.  He 
was slightly anxious, but amiable.  He was less guarded than 
he was initially.  He was alert and oriented times three.  He 
provided good eye contact.  His speech was rational, 
coherent, productive and spontaneous.  The veteran had no 
thought disorder or thought disturbance.  His insight and 
judgment were good, and he was cognitively intact.  He denied 
suicidal or homicidal ideation, intention or plan.  The 
diagnoses were PTSD, bipolar disorder, nonspecified and 
history of alcohol dependence, sustained remission.  The 
Global Assessment of Functioning score was 50.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 
indicates, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2003)).  The Board is cognizant 
that a GAF score is not determinative by itself.

The veteran asserts that a higher rating is warranted for 
PTSD.  His symptoms include nightmares, anxiety, social 
isolation and some depression.  The fact remains, however, 
that there is no objective evidence of any thought disorder, 
panic attacks, suicidal ideation, disorientation or any other 
clinical findings that are required for a 70 percent 
evaluation.  In this regard, the Board notes that the veteran 
has consistently denied current suicidal ideation, and his 
speech has always been described as rational and coherent.  
His personal hygiene is maintained.  The Board concedes that 
his PTSD has resulted in some interference in his social and 
occupational functioning.  The Board recognizes that while 
the examiner concluded in February 2003 that the veteran's 
PTSD resulted in marked social and occupational impairment, 
and that the veteran would likely have his employment 
terminated, it must be observed that he was still working 
seven months later.  Moreover, the veteran acknowledged that 
he was doing better at work.  In sum, the clinical findings 
to warrant a higher rating have not been demonstrated by the 
evidence or record.

The only evidence supporting the veteran's claim for an 
increased rating for PTSD consists of his statements 
regarding the severity of his psychiatric disability.  In 
contrast, the medical findings on examination are of greater 
probative value and fail to show that an increased rating is 
warranted.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.  


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


